Citation Nr: 1755615	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1985 to April 1986 and from January 2004 to April 2005, with additional duty with the Army Reserve National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for obstructive sleep apnea.  In May 2013, the Board remanded the claim to the RO for additional development of the record. 

In January 2016, the Board denied service connection for sleep apnea.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In November 2016, the Court vacated the January 2016 Board decision and remanded the claim to the Board for development consistent with its decision.  Following this decision the Board remanded the Veteran's case in May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to attempt to reconstruct the Veteran's claims folder. 

At present, the only claims folder currently available to the Board is that contained in the Veterans Benefits Management System (VBMS) and Virtual VA.  Neither of those databases contains the relevant evidence pertaining to the instant appeal.  The Board notes that there is indicia in the claims file that additional evidence was of record.  The January 2016 Board decision which denied service connection for sleep apnea referenced service treatment records which do not appear in the claims file.  Additional indicia is contained in the sole August 2017 supplemental statement of the case (SSOC) which references an earlier July 2013 SSOC which is not contained in the claims file.  Accordingly, the matter must be remanded to attempt to reconstruct the claims folder.

Accordingly, the case is REMANDED for the following action:

Undertake whatever action is necessary to reconstruct the Veteran's claims file to obtain the evidence that appears to be missing that was in the file previously, to include that identified in this remand.  Once that action is complete, return the file to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).

